Title: [Diary entry: 16 November 1786]
From: Washington, George
To: 

Thursday 16. Mercury at 36 in the Morning—48 at Noon and 47 at Night. Morning windy clear, and cold; before Noon it moderated and became mild & pleasant and before Night it got to the Southwd. and lowered a little. Mr. & Mrs. Fendall came from Maryland here to Breakfast—as did Mr. Willm. Craik—after which they all went away. Rid into the Neck, and to Muddy hole plantations. At the first having measured the remainder of the Middle cut of drilled Corn it was found to turn out 85 Barls.—the further, or Eastermost cut of drilled Corn in the same field turned out miserably bad—there

being only 6 barrl. of the early Corn & 18 of the other or common corn. Here the difference against the early or Eastern is found greater than at Muddy hole and decidely in both in favor of the common Corn of the Country. On my return home, found Mons. Campoint sent by the Marqs. de la Fayette with the Jack and two She Asses which he had procured for me in the Island of Malta and which had arrived at Baltimore with the Chinese Pheasants &ca. had with my Overseer &ca. got there before me. These Asses are in good order and appear to be very fine. The Jack is two years old and the She Asses one three & the other two. The Pheasants and Patridges will come round by Water.